Citation Nr: 1135121	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1984 to February 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request to reopen his claim for service connection for a heart condition, and denied the Veteran's request for a compensable rating for the service-connected residuals of a fracture of the left thumb.  

In February 2011, the Board confirmed the July 2007 decision of the agency of original jurisdiction (AOJ) to deny the Veteran's claim for a compensable rating for the residuals of a left thumb fracture.  The Veteran has not undertaken any further action in this regard.  However, in the same the Board remanded the Veteran's request to reopen his claim for service connection for heart condition for further development.  Therefore, the Veteran's request to reopen his claim for a heart condition has returned to the Board and for further appellate review.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a heart condition in the July 1987 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.

2.  The evidence associated with the claims file subsequent to the July 1987 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate his claim, or does not raise a reasonable possibility of substantiating the claim for service connection for a heart condition.



CONCLUSIONS OF LAW

1.  The July 1987 rating decision, denying service connection for a heart condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the July 1987 rating decision denying the claim for service connection for a heart condition is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the AOJ to the Veteran dated in August 2006, and April 2011.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his request to reopen his claim for service connection for a heart condition; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the August 2006, February 2009, and April 2011 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the Veteran was provided notice in compliance with the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (Kent), in the April 2011 letter, wherein the Court concluded that proper notice in such a case required that the Veteran be notified of the following:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  This notice was provided to the Veteran in the April 2011 notice letter.

Furthermore, the Board observes that the Veteran has shown that he is aware of the necessity of providing new and material evidence to reopen his claim for service connection for a heart condition, specifically arguing that his disorder did not preexist service and began at the time of his diagnosis of a heart murmur during service.  See the Veteran's substantive appeal (VA Form 9) of April 2009.  Further, the Veteran was given reasonable notice of the general requirements of a new and material evidence claim, and that he could also provide this by showing that his heart condition had been permanently aggravated by his military service by the statement of the case (SOC) of April 2009.  Finally, at the time of his notice of disagreement (NOD) of August 2007 the Veteran requested a copy of the prior rating decision of July 1987, which the AOJ provided to him in February 2009; thereby providing him with the specific reasons for his prior denial, and making him aware of the evidence necessary to reopen that decision.  Given this record, any error in notice has been in the provision of notice in excess of what is required by the governing law.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the Board concludes the Veteran has been provided with all required notice for his claim.

The Board notes that complete notice was not provided regarding the Veteran's request to reopen his claim for service connection for a heart condition, particularly in regards to compliance with the elements of Kent, supra, until the April 2011 notice letter.  As such, the AOJ clearly did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claims in July 2007, the preferred sequence.  But in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the August 2011 SSOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements.  

The Board notes that in February 2009, the Veteran requested that further relevant evidence be obtained.  The AOJ submitted two requests per the standard mandated under 38 C.F.R. § 3.159(c)(1).  In this regard, the AOJ received a response from the Tift Regional Medical Center requesting that the AOJ provide a more current release from the Veteran.  The Veteran was notified of this development and the AOJ requested a new release from the Veteran in March 2010; however, the Veteran has not provided the necessary release form.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without further cooperation from the Veteran, the AOJ has fully satisfied the obligation to obtain records identified by the Veteran.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claims has been met.

In regards to the Veteran's request to reopen his claim of service connection for a heart condition, VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44, 1353 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  However, once a claim is reopened, statutes require VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  In this case, as discussed below, the Board is not reopening the Veteran's claim, and so VA is not required to provide a medical examination or seek a medical opinion regarding the Veteran's claim.  Accordingly, the Board finds that the duties to notify and to assist the Veteran have been fulfilled, and no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.  

Regarding the Board's February 2011 remand, the Court has held that the Board is responsible for ensuring compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there has been full compliance with the February 2011 remand.  In this regard, the Board requested that the AOJ provide the Veteran with Kent-compliant notice.  This was first attempted in February 2011; however, in January 2011, the Veteran informed VA that his address had changed.  The AOJ then sent the required notice letter to his current address in April 2011.  The Veteran did not respond to the notice provided after a reasonable period, and the AOJ proceeded with readjudication of the Veteran's claim in the August 2010 SSOC.  As such, no further development in terms of obtaining medical records, examinations, or opinions, is necessary and there has been substantial compliance with the February 2011 remand directives.  38 U.S.C.A. § 5103.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for a Heart Condition

The Veteran maintains that he has a heart condition which was incurred during his military service.  See the Veteran's July 2006 claim and April 2009 VA Form 9.  Specifically, he has argued that the diagnosis of his heart murmur was the beginning of his heart problems.  See the April 2009 VA Form 9.

The AOJ originally denied service connection for the Veteran's heart condition in a July 1987 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal at that time.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that the Veteran has claimed that he was never informed of the July 1987 decision (see the Veteran's August 2007 NOD); however, his claims file contains a copy of both the decision and of the August 1987 letter informing of the decision and his appellate rights.  In such an instance, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, the Veteran's statement that he was not provided with the required notification of the July 1987 decision is insufficient to show that he was not provided such notice, given the evidence that he was informed of the decision considered along with the presumption of regularity.  Simply put, the Veteran must show some evidence that he was not informed of the July 1987 beyond the simply asserting that he never received the July 1987 decision notice letter.

The Board notes that although the AOJ has adjudicated the issue of service connection for a heart condition on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), VAOPGCPREC 05-92 (March 4, 1992)  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim for service connection for a heart condition before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed his request to reopen his previously denied claim for a heart condition in July 2006.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA ] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the July 1987 rating decision, the AOJ reviewed the evidence of record and concluded that the Veteran was experiencing "congenital heart disease manifested by bicuspid aortic valve with aortic insufficiency and aortic stenosis," and that there was no evidence to show "aggravation of a pre-existing congenital condition."  The evidence of record at that time included a history of episodes of syncope during the Veteran's military service (i.e. a temporary loss of consciousness), and at the time of his separation examination of December 1986 he was noted to be experiencing a systolic heart murmur and chest pain.  A treatment record from the same month, during a period of hospitalization, indicates that the Veteran was diagnosed with a bicuspid aortic valve.  The Veteran submitted his claim for heart disease in March 1987, indicating that his heart condition had begun in service.  The Veteran was provided with a VA medical examination to review his condition in April 1987.  The examiner found that the Veteran was experiencing an aortic insufficiency, probably because of a bicuspid aortic valve.  An examiner also noted evidence of mitral regurgitation in May 1987.  In light of this evidence, the AOJ concluded that the Veteran's heart condition was a congenital defect that had pre-existed his military service and was not aggravated by his service.

The Board notes that congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation and, therefore, cannot be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel (GC) has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

In this instance, to provide new and material evidence sufficient to reopen the July 1987 decision, the Veteran must either show that his heart condition was not a pre-existing congenital defect but a disorder which began during service, or that his heart condition developed a superimposed disease or injury during his military service.

The Veteran has submitted to the AOJ statements indicating his belief that his heart condition began in or was aggravated by his military service.  See the Veteran's claim of July 2006, and VA Form 9 of April 2009.  In regards to the Veteran's statements that his heart condition began in or was aggravated in service, cumulative or redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  In this regard, lay statements or assertions from the Veteran which are cumulative of previous contentions that were considered by the decision maker at the time of the prior disallowance of the claim are not considered "new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  Furthermore, the Board is not required to reopen a claim solely based upon lay assertions from the Veteran or his representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As such, the Veteran's statements that his heart condition began in or was aggravated by his military service are simply not sufficient to allow VA to reopen his claim at this time.

The Board notes that new medical treatment records have also been associated with the file.  At the Veteran's behest, the AOJ obtained private treatment records related to his heart condition.  These include records of treatment from the Tift Medical Center dating from April 2005 to June 2006, which show that in June 2006 the Veteran was provided with a cardiac catheterization which showed an aortic aneurysm, a bicuspid aortic, and a moderate aortic insufficiency, mild aortic stenosis, and mild mitral valve regurgitation.  Private treatment records dated in June 2006, from Phoebe Putney Memorial Hospital, show that the Veteran was provided with an aortic valve replacement surgery at that time.  A private treatment record dated in July 2006 noted the Veteran's post-surgery employment limitations.  The AOJ also obtained private treatment record dated from June 2006 to January 2007, from M. Fenster, M.D., which show ongoing treatment for the Veteran's heart condition.  These records are new, and therefore, the Board must address whether they provide evidence material to the Veteran's claim.  

Unfortunately, the new medical treatment records do not contain any evidence that the Veteran's congenital heart condition was aggravated by his service or developed a superimposed disease or injury, nor do these records contradict the prior conclusion that the Veteran's heart condition was a congenital defect that had pre-existed his military service.  In fact, these records merely show continuing treatment of the disorder conceded at the time of the original July 1987 decision, and show that in June 2006, the Veteran's disorder required surgery.  As such, the medical evidence obtained is cumulative of the evidence of record at the time of the July 1987 decision, and does not provide any evidence of a connection between the Veteran's current disorders and his military service.  The Court held that medical evidence which merely documents continued diagnosis and treatment of a disease or disorder, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Therefore, the new private medical treatment records obtained by the AOJ do not provide new and material evidence sufficient to reopen his claim under 38 C.F.R. § 3.156(a).  

The Veteran also indicated that he had submitted records showing "continuity of treatment" for his heart condition from his military service.  See the April 2009 VA form 9.  As noted above, in determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA ] to consider the patently incredible to be credible").  In this case, the records submitted by the Veteran only show treatment for his heart condition in April 2005, as such, this statement is directly contradicted by a review of the evidence obtained, and is on the face of it not credible.  

In sum, none of the new evidence provided since the July 1987 rating decision provides any evidence that the Veteran's current heart condition was aggravated by, or actually began during, his military service.  Therefore, the evidence submitted by the Veteran to reopen his claim is either cumulative, not relevant, or does not present a reasonable possibility of substantiating his claim of service connection for a heart condition, and is not new and material within the meaning of 38 C.F.R. § 3.156(a).  This claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence has not been received, and a previously denied claim for service connection for a heart condition is not reopened.




____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


